Citation Nr: 0031516	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-14 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to a compensable evaluation for residuals of a 
fracture of the left great toe.

Entitlement to service connection for low back disability, to 
include on a secondary basis.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran's DD 214 indicates that he served on active duty 
from April 1980 to October 1981 and that he had approximately 
5 months of prior inactive duty.  This case came before the 
Board of Veterans' Appeals (Board) on appeal of an April 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky. 


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran contends that his active military service 
included basic training from April 29, 1979, to June 30, 
1979, and that his low back was injured during this period of 
time.  He has requested that service medical records for this 
period of time be obtained.  

The Board notes that the veteran has also reported that the 
service low back injury occurred during the incident in which 
his left great toe was fractured.  Service medical records 
show that his left great toe injury occurred on June 26, 
1980.  Never the less, since the veteran alleges that he had 
active service prior to April 1980 and that additional 
pertinent service medical records should be available, the 
Board believes that further development to obtain additional 
service medical records and verification of any additional 
active duty dates should be undertaken.

The Board further notes that the veteran alleges that he has 
had chronic low back problems since injuring his back in 
service.  The evidence currently of record includes no 
contemporaneous medical evidence of low back disability until 
many years following the veteran's discharge from service and 
no lay evidence corroborating the veteran's contention; 
however, the veteran has not been informed that he should 
submit lay evidence corroborating his contention. 

The Board also notes that a VA examiner who examined the 
veteran in March 1999 concluded that the veteran's low back 
disability was connected to service; however, he did not 
adequately support this conclusion.

The veteran contends that a compensable evaluation is 
warranted for his left great toe disability because he has 
throbbing pain with an inability to bend the toe two or three 
times a week.  His representative argues that the report of a 
March 1999 VA examination of the veteran's left toe is 
inadequate for rating purposes.  The Board notes that the 
March 1999 VA examination report indicates that the veteran 
had a surgical scar at the inner aspect of the left great toe 
and no "difficulty bending his toes," but subsequently 
indicates that the veteran was able to flex and extend his 
toes to "some extent."  The examiner did not specifically 
address whether there was objective evidence of pain of the 
left great toe, nor did he assess the functional impairment 
present during flare-ups.  Therefore, the Board agrees that 
the examination report is not adequate for rating purposes.  
See DeLuca v. Brown, 8 Vet.App. 202, 205-06 (1995).

In light of the above, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the National 
Personnel Records Center in an attempt to 
verify any Reserve service, including 
inactive duty for training, and to 
determine whether the veteran had active 
service from April 29, 1979, to June 30, 
1979.  If additional service is 
confirmed, the RO should take appropriate 
steps to obtain, and associate with the 
claims file, any related medical records.

2.  The RO should also obtain, and 
associate with the claims file, the 
veteran's service personnel records.

3.  The RO should request the veteran to 
provide a copy of any service medical 
records in his possession.

4.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers 
who may possess additional records 
pertinent to his claims.  When the 
requested information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of any indicated 
records that have not already been 
obtained.

5.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of such records.

6.  The RO should request the veteran to 
submit corroborating evidence of the 
alleged service injury of his low back 
and of a continuity of low back problems 
following the service injury, such as 
statements from persons who witnessed the 
injury, observed the veteran's back 
problems during service and/or observed 
the veteran's back problems following 
service.  

7.  When the above development has been 
completed, the veteran should be 
scheduled for an examination by a 
physician with appropriate expertise to 
determine the nature and etiology of any 
currently present low back disability and 
the extent of all current impairment due 
to the residuals of a fracture of the 
left great toe.  All indicated studies 
should be performed, and the claims 
folder must be made available to and 
reviewed by the examiner.

With respect to any currently 
present low back disability, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that the disorder is 
etiologically related to service or 
was caused or chronically worsened 
by the service-connected left great 
toe disability.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected left toe 
disability.  The examiner should 
identify any objective evidence of 
pain and identify all functional 
impairment due to pain.  The extent 
of any incoordination, weakened 
movement and excess fatigability on 
use of the left great toe should 
also be described by the examiner.  
The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  The examiner also should 
provide an opinion on the impact of 
the service-connected disability on 
the veteran's ability to work.  

The rationale for each opinion 
expressed must also be provided.

8.  Thereafter, the RO should undertake 
any other action required to comply with 
the notice and duty to assist provisions 
of the VCAA.

9.  Then, the RO should readjudicate the 
issues on appeal.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a supplemental statement of the 
case to the appellant and his 
representative, and they should be 
afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 2 -


